Citation Nr: 0004804	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to November 7, 
1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from November 7, 1996.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to and from November 7, 1996, the symptomatology 
associated with the veteran's PTSD was productive of definite 
social and industrial impairment, with symptoms including 
sleep impairment, outbursts of anger, anxiety, panic attacks, 
and intrusive thoughts.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD prior 
to November 7, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from November 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.25-4.30, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Once a veteran has presented 
a well-grounded claim, the VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

The record shows that the RO granted service connection for 
PTSD in an October 1997 rating decision and assigned a 10 
percent disability evaluation effective from December 1995.  
In a subsequent rating decision dated December 1998, the RO 
increased the evaluation to 30 percent effective from 
November 7, 1996.  The veteran filed a Notice of Disagreement 
(NOD) to the initial October 1997 rating decision.  
Therefore, the veteran's claim is an original claim placed in 
appellate status by an NOD taking exception with the initial 
rating award.

Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
the VA has the duty to assist the veteran in the development 
of facts pertinent to that claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present for initial disability 
evaluations.  Fenderson, 12 Vet. App. at 126-127.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, the effective date 
for any award granted pursuant to a liberalizing law cannot 
be earlier than the date of enactment of the law.  See Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, the Board will 
proceed to analyze the veteran's claim for an increased 
evaluation after November 7, 1996 under both sets of criteria 
to determine if one is more favorable to the veteran.

Under the former criteria for Diagnostic Code 9411, a 10 
percent evaluation was assigned for evidence of emotional 
tension or anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was warranted where 
there was definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, and efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

Pursuant to the revised criteria in effect November 7, 1996, 
a 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

During a VA examination in March 1996, the veteran reported 
that he had been married for 21 years and that he had two 
children.  He had also worked for the same company for the 
past 21 years.  He had problems socializing at work but his 
performance was rated as good.  He related that he was 
irritable with his wife and that he did not sleep well.  He 
had been receiving psychiatric care since 1989 and was 
currently taking prescription medication.  He stated that he 
did not socialize often, but he mentioned that he went 
hunting and fishing, and attended Veterans of Foreign Wars 
meetings and movies.  The veteran cried and had a tremulous 
voice while describing his Vietnam experiences.  Objectively, 
the veteran described no nightmares, intrusive thoughts, 
hallucinations, or homicidal and suicidal threats.  He 
appeared to be prone to anger and to withdraw from others.  
Insight and judgment were described as good and the veteran 
was optimistic about the future and motivated to work.  He 
was diagnosed with PTSD and assigned a Global Assessment of 
Functioning Score (GAF) score of 95 percent.

Medical records of Charles I. Shelton, M.D., show that the 
veteran was assessed with panic disorder and major depression 
from October 1994 through September 1995.  In December 1995, 
a diagnosis of PTSD was added.  Medical records from 
Psychiatric Associates show that the veteran underwent a 
psychiatric evaluation in April 1996.  He complained of 
difficulty sleeping and daily thoughts about Vietnam and 
anxiety.  He related that his symptoms began in 1989.  He 
also complained of detachment from others and loss of 
interest in activities.  Mental status examination found the 
veteran to be friendly, oriented, and slightly anxious.  
Insight, judgment, and memory were described as normal.  The 
veteran was diagnosed with PTSD and panic disorder and 
assigned GAF scores of 90, the highest, and 50, the lowest, 
for the past year.

The veteran's father and wife submitted letters in December 
1996.  The veteran's father stated that the veteran was 
detached from others and did not engage in social events, 
even with his family.  The veteran's wife stated that the 
veteran was only close to her and to their two children.  The 
veteran's only hobby was carving wooden canes.  He had 
difficulty sleeping without medication and experienced 
outbursts of anger and episodes of violence.  He sometimes 
became upset when eating in a restaurant, and he did not talk 
to their neighbors or attend church.

Medical progress notes of G.V. Tovar, M.D., show that the 
veteran has received psychiatric care from 1996 to the 
present.  The veteran's most consistent symptoms have been 
sleep impairment and difficulty with anger.  In March 1997, 
the veteran's symptoms were described as recurrent 
distressing recollections of Vietnam, psychological distress 
from reminders of Vietnam, restricted range of affect, 
irritability, outbursts of anger, and difficulty 
concentrating.  In December 1997, Dr. Tovar commented that he 
did not agree with the VA examiner's previously assigned GAF 
score of 95.

The veteran continued to report problems with anger during 
January, April, and June 1997 visits.  In February and April 
1998, the veteran complained of irritability and mood swings 
and described one episode of an outburst of anger towards his 
office mate.  From August through December 1998, the veteran 
continued to report some problems with anger and sleep, but 
believed that they were more controlled with the help of 
medication.  In April 1999, he reported an episode of rage 
directed at his son following a panic attack.

During a VA examination in September 1998, the veteran 
reported that he had been married for 23 years and that he 
had worked for the same employer for 23 years.  He saw his 
psychiatrist once every two months.  His medication helped to 
alleviate the panic symptoms but he still had difficulty 
sleeping.  He complained that his mood was chronically 
irritable.  He avoided crowds and had difficulty being close 
to people.  He occasionally went to restaurants and movies.  
He had recurrent memories of Vietnam, and nightmares three or 
four times per year.  Upon examination, the veteran was alert 
and fully oriented.  His affect was tense and anxious, but he 
could express a full range.  His anxiety appeared to 
interfere with his memory recall.  He reported a chronic 
level of suicidal ideation on and off for many years and some 
thoughts of wanting to kill others.  Speech, thought, and 
communication were described as normal and he could perform 
activities of daily living.  The veteran was diagnosed with 
PTSD, panic disorder, and depression, and assigned a GAF 
score of 65 which the examiner indicated appeared to cover 
both the previous year as well as the previous several years.  
The veteran submitted a statement in November 1999 which 
stated that he often contemplated suicide.

Based upon the above evidence, the Board finds that the 
veteran is entitled to an evaluation of 30 percent both prior 
to and from November 7, 1996.  Pursuant to the criteria in 
effect prior to November 7, 1996, the evaluation of the 
veteran's PTSD turns on the severity of his overall social 
and industrial impairment.  A 30 percent evaluation requires 
a finding that such impairment is of definite severity.  In a 
precedent opinion dated November of 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9,1993).

The VA and private psychological evaluations that were of 
record at that time essentially show findings similar to 
those obtained on examination after November 1996 and 
essentially show impairment which at times appeared to be 
more accurately characterized as definite or moderate 
impairment.  Although the veteran had been married and had 
held the same job for many years, it was clear from the 
statements of his family members that the relationship with 
these relatives was characterized by emotional numbness, 
detachment, loss of interest, anger and anxiety.  The Board 
notes that the Rating Schedule at that time provided that the 
severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130, in effect prior to 
November 7, 1996.  The Board notes that although the veteran 
has been gainfully employed at the same job for more than 20 
years, the private treatment reports of record clearly 
document the veteran's difficulty in controlling his anger at 
work and problems being around other people.  The Board notes 
further, that the veteran has reportedly been receiving 
regular psychiatric care since 1989 and has been on 
medication for a number of years which, according to the 
records, appears to have helped control some of the veteran's 
anxiety, panic attacks, anger and sleep disturbance. The 
Board notes moreover, that the symptoms which the veteran's 
relates to his service-connected PTSD have remained 
consistent throughout this rating period.  This Board 
observes that although high GAF scores were reported during 
the period prior to November 7, 1996, the Board notes that 
the veteran's treating physician, Dr. Tovar, did not agree 
with the assessment of a 95 GAF and equally as important, the 
VA examiner on most recent examination in September 1998 who 
concluded with a GAF of 65 also concluded that the GAF score 
of 65 appeared to be not only applicable for the previous 
year, but also for the several years preceding that time.  
The Board finds therefore, that there is substantial support 
for the conclusion that the symptoms attributable to the 
veteran's PTSD have essentially remained consistent during 
the time period in question with periods of improvement and 
periods of exacerbation.  Therefore, the Board finds that the 
veteran's disability picture prior to November 7, 1996 most 
nearly approximated the criteria for a 30 percent rating.

Further, acknowledging that the above evidence must be 
applied to the rating criteria that are most favorable to the 
veteran, the Board finds, however, that the evidence does not 
support an evaluation in excess of 30 percent either before 
or from November 7, 1996.  As aforementioned, under the 
former criteria, a 30 percent evaluation is warranted for 
social and industrial impairment of a definite severity; a 50 
percent evaluation is warranted where such impairment is 
considerable.  The medical and lay evidence of record shows 
that the veteran's most significant symptoms are anger and 
sleeplessness.  These symptoms, particularly the veteran's 
inability to control his anger, have caused definite 
impairment.  However, he continues to have a relationship 
with close family members and he continues to be successful 
at a professional occupation.  Although experiencing some 
anxiety, he also continues to engage in some social events, 
such as activities with his children, eating in restaurants, 
and visiting the Veterans of Foreign Wars lodge.  In 
addition, the most recent VA examination assigned a GAF score 
of 65, which is indicative of only moderate industrial 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  Accordingly, the veteran's social and industrial 
impairment cannot be characterized as considerable under the 
former diagnostic code either before or after November 7, 
1996.

Pursuant to the revised criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to several enumerated 
symptoms.  The veteran generally does not exhibit the 
symptomatology necessary for this rating.  Specifically, the 
medical evidence has not disclosed a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  On the contrary, the veteran does exhibit 
the symptomatology of a 30 percent evaluation, such as 
depression, panic attacks, anxiety, sleep impairment, and 
mild memory loss.

The Board recognizes that the veteran has recently claimed 
that he has suicidal thoughts.  However, when the totality of 
the symptomatology attributable to the veteran's PTSD is 
considered, the preponderance of the evidence is against an 
evaluation in excess of 30 percent under both the former and 
the revised criteria.  Therefore, the evidence of record does 
not show the increased severity necessary for the next higher 
evaluation and the veteran's claim for an evaluation in 
excess of 30 percent must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for PTSD prior to November 7, 1996 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 30 percent for PTSD from November 
7, 1996 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

